DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-014622 was received on 16 February 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 27 January 2021 have been considered by the examiner.

Drawings
The drawings filed on 27 January 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a boundary" in Lines 9-10 and again recites “a boundary” in Line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the same limitations of “a boundary”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-9 are rejected because they inherit the deficiencies of Claim 1.
Claim 6 recites the limitation “at least the second accommodating unit OF the first accommodating unit and the second accommodating unit is removable from below the cutting unit toward a front side that is a downstream side in a transport direction of the medium.”  This limitation is incoherent and thus indefinite in that although the specification utilizes the same wording (see ¶0082), the specification describes a first accommodating unit and a second accommodating unit to be part of the accommodating unit 20.  It is wholly unclear, how the second accommodating unit can be of the first accommodating unit 120.  The specification and drawings describe each of the first accommodating unit and the second accommodating unit to be of the accommodating unit 20. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US PGPub 2018/0118499 A1), hereinafter Fukushima.
With regard to Claim 1, Fukushima discloses a printing apparatus (Fig. 1) comprising: 
a printing unit configured to perform printing on a medium(¶0063); 
a cutting unit (Fig. 1; cutting unit 7; ¶0041) configured to cut the medium downstream of the printing unit in a transport path through which the medium is transported (¶0063); and 
an accommodating unit disposed below the cutting unit and configured to accommodate cutting waste generated when the medium is cut by the cutting unit (Fig. 1; margin conveying unit 10; ¶0043; ¶0062-0063), 
wherein the cutting unit is configured to cut the medium at a boundary between a downstream margin that is an area between a downstream end of the medium and a print area on which printing is performed by the printing unit, and the print area (Fig. 3; ¶0067; M.sub.1 is cut off from the sub-sheet S.sub.1; ¶0071), and is configured to cut the medium at a boundary between an upstream margin that is an area between an upstream end of the medium and the print area, and the print area (¶0082; Fig. 3; L.sub.3 is cut off from the sub-sheet S.sub.1), and 
gaps communicating with the accommodating unit are formed upstream and downstream of a position in which the medium is cut by the cutting unit in the transport path (Figs. 1-3; Figs. 4B-8; ¶0071).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, in view of Maeda et al. (US PGPub 2014/0011654 A1), hereinafter Maeda.
With regard to Claim 3, Fukushima further discloses wherein the cutting unit includes a fixed blade having a blade line extending in a direction intersecting the transport path (Figs. 1-3; ¶0046-0048), however Fukushima does not explicitly disclose a guide member configured to extend along the blade line of the fixed blade, and a moving blade attached to the guide member and configured to move along the blade line of the fixed blade, and the fixed blade and the guide member are fixed to a main body frame of the printing apparatus.
The secondary reference of Maeda discloses wherein the cutting unit includes a fixed blade having a blade line extending in a direction intersecting the transport path (Figs. 2-3; ¶0089+), a guide member configured to extend along the blade line of the fixed blade (Figs. 2-3; upper guide body 29), and a moving blade (22A; Fig. 2) attached to the guide member (Fig. 2; ¶0090) and configured to move along the blade line of the fixed blade (Figs. 2-3; ¶0090-0091), and the fixed blade and the guide member are fixed to a main body frame of the printing apparatus (Fig. 3; ¶0091; walls 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guide member of Maeda, with the cutting unit of Fukushima, in order to secure the blade for movement of cutting with minimal vibration, as taught by Maeda (¶0088-0093).

With regard to Claim 7, Fukushima does not explicitly disclose wherein the cutting unit cuts the upstream margin into a plurality of pieces of paper.
The secondary reference of Maeda discloses wherein the cutting unit cuts the upstream margin into a plurality of pieces of paper (Figs. 18-20; ¶0134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of cuts of Maeda, with the printing apparatus of Fukushima, in order to finely cut, divide and discharge the rear end cut region of a sheet, as taught by Maeda (¶0012).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, in view of Maeda, and further in view of Tsuji (US PGPub 2012/0062927 A1).
With regard to Claim 4, Fukushima-Maeda does not explicitly disclose wherein the cutting unit cuts the medium both when the moving blade moves in a first direction and when the moving blade moves in a second direction opposite to the first direction.
The tertiary reference of Tsuji discloses wherein the cutting unit cuts the medium both when the moving blade moves in a first direction and when the moving blade moves in a second direction opposite to the first direction (Fig. 3; ¶0041-0042, moving cutter blade 61 and shearing plate 65; ¶0067; Fig. 7B, cutter cuts line position C21, then reciprocates back to cut line position C22; ¶0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cutting in both directions of Tsuji, with the combination and cutter of Fukushima-Maeda, in order to efficiently perform cutting twice and cut the medium in order in the width direction, as taught by Tsuji (¶0091; 0042).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, in view of Toyoizumi et al. (US PGPub 2020/0317461 A1), hereinafter Toyoizumi.
With regard to Claim 5, Fukushima further discloses wherein, the accommodating unit includes an accommodating chamber (receiving box 11; ¶0043; Fig. 1) that is configured to communicate with both the gap upstream of the cutting position and the gap downstream of the cutting position when the accommodating unit is located below the cutting unit (receiving box 11 communicates via conveying unit 10; ¶0043; Fig. 1), however Fukushima does not explicitly disclose the accommodating unit is removable from below the cutting unit toward a front side that is a downstream side in a transport direction of the medium.
The secondary reference of Toyoizumi discloses wherein  the accommodating unit is removable from below the cutting unit toward a front side that is a downstream side in a transport direction of the medium (Fig. 1; waste bin 29; ¶0003-0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waste bin removable of Toyoizumi, with the printing apparatus of Fukushima, in order to remove the cutting waste from the waste bin when it became full, as taught by Toyoizumi (¶0004).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112b is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 2 is that applicant’s claimed invention includes a printing apparatus wherein the cutting unit cuts the medium at a boundary between the downstream margin and the print area and a boundary between the upstream margin and the print area in a second surface that is different from a first surface of the medium on which printing was performed by the printing unit.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112b is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 6 is that applicant’s claimed invention includes a printing apparatus wherein the accommodating unit includes, a first accommodating unit including a first chamber configured to communicate with the gap upstream of the cutting position when the accommodating unit is located below the cutting unit, and a second accommodating unit including a second chamber configured to communicate with the gap downstream of the cutting position when the accommodating unit is located below the cutting unit.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112b is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 8 is that applicant’s claimed invention includes a printing apparatus wherein the cutting unit cuts the downstream margin into a plurality of pieces of paper.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112b is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 9 is that applicant’s claimed invention includes a printing apparatus wherein the cutting unit cuts the medium having a first surface on which printing was performed by the printing unit, at an intermediate position of the downstream margin and an intermediate position of the upstream margin, and cuts the medium having a second surface on which printing was printed by the printing unit, at a boundary between the downstream margin and the print area and a boundary between the upstream margin and the print area, the second surface being different from the first surface on which printing was performed.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853